Citation Nr: 1600807	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a higher initial disability rating for sleep apnea and sarcoidosis, currently rated as 50 percent disabling.

2.  Entitlement to a higher initial disability rating for osteoarthritis of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for osteoarthritis of the right hip, status-post arthroplasty, rated as 10 percent disabling prior to February 18, 2011; 30 percent disabling from April 1, 2012 through July 27, 2015; and 50 percent disabling from July 28, 2015.

4.  Entitlement to a higher initial disability rating for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to March 1976, from January 1978 to April 1978, from May 1978 to February 1979, from November 1990 to July 1991, from January 2008 to May 2008, and from August 2008 to September 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2015, following the Board's April 2015 remand, the RO issued a rating decision in which the Veteran's disability rating for the service-connected right hip disability was raised from 30 percent to 50 percent, effective July 28, 2015.  As this increase does not represent the maximum benefit available for the disability, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported to a June 2015 VA examiner that, due to his service connected disabilities, he can now only work two to four hours per day, and that it takes him a month and a half to accomplish what he used to be able to accomplish in a week.  Such statements indicate that the Veteran believes he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU has been raised by the record and is properly before the Board at this time as part and parcel of the claims for entitlement to higher initial ratings for service-connected disabilities.

The issues of entitlement to a disability rating in excess of 10 percent for vocal cord paresis and whether new and material evidence has been received to reopen the claim for entitlement to service connection for a cervical spine condition have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, Statement in Support of Claim, received in May 2015.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's sleep apnea and sarcoidosis has been manifested by required use of a continuous airway pressure (CPAP) machine.

2.  Throughout the entire rating period, the Veteran's osteoarthritis of the right knee has been manifested by painful motion that, at its most severe, was limited to 95 degrees of flexion and extension to 0 degrees; and was not manifested by recurrent subluxation or lateral instability.

3.  Prior to February 18, 2011, the date of the Veteran's right hip arthroplasty surgery, the Veteran's osteoarthritis of the right hip was manifested by painful motion that, at its most severe, was limited to 90 degrees of flexion.

4.  Since April 1, 2012, the Veteran's osteoarthritis of the right hip, status-post arthroplasty, has been manifested by moderately severe residuals of weakness, pain, and limitation of motion.

5.  Throughout the entire rating period, the Veteran's degenerative joint disease of the lumbar spine has been manifested by painful motion that, at its most severe, was limited to 65 degrees of forward flexion; and was not manifested by unfavorable or unfavorable ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for sleep apnea and sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6846 and 6847 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2014).

3.  Prior to February 18, 2011, the criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the right hip were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5252 (2014).

4.  From April 1, 2012, the criteria for an initial disability rating of 50 percent, and no higher, for osteoarthritis of the right hip, status-post arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5054 (2014).


5.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appeal for higher initial ratings arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for the disabilities.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in February 2013, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the initial ratings issues.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, relevant private treatment records, and SSA records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations, relevant to the issues on appeal, in May 2011, September 2011, August 2012, June 2015, and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include additional functional loss due to repetitive use over time, when applicable.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged that his right hip osteoarthritis, right knee osteoarthritis, degenerative joint disease of the lumbar spine, and sleep apnea and sarcoidosis have increased in severity since the June 2015 and July 2015 VA examinations for those disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  See VA Form 21-4138, received in May 2015.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating issues and no further examination are necessary.

There is no indication in the record that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in April 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the April 2015 Board remand directed the AOJ to request that the Veteran identify any outstanding treatment records relevant to the matters on appeal; make the necessary efforts to obtain any records identified; provide the Veteran with VA examinations with regard to his sleep apnea and sarcoidosis, osteoarthritis of the right knee, osteoarthritis of the right hip status-post arthroplasty, and degenerative joint disease of the lumbar spine; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the April 2015 Board remand, the AOJ sent the Veteran a notification letter asking the Veteran to identify any outstanding treatment records relevant to the matters on appeal.  In response to the letter, the Veteran submitted a VA Form 21-4142, General Release for Medical Provider Information to VA, in May 2015 identifying the Iowa City VA Health Care System and Medical Associates as medical providers.  Following receipt of the VA Form 21-4142, updated VA treatment records and records from Medical Associates were associated with the record.  In June 2015 and July 2015, the Veteran was afforded VA examinations consistent with the April 2015 Board remand directives.  In September 2015, the AOJ issued a supplemental statement of the case for the issues on appeal.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The issues on appeal arise from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for sleep apnea and sarcoidosis, right knee osteoarthritis, right hip osteoarthritis status-post arthroplasty, and degenerative joint disease of the lumbar spine.  The Veteran's claim for service connection for those disabilities was received within one year from his separation from active service.  Therefore, the Veteran was granted service connection and assigned ratings for those disabilities from September 18, 2010, the day following his separation from active service.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the rating period on appeal is from September 18, 2010.

Sleep Apnea and Sarcoidosis

The Veteran seeks an initial rating in excess of 50 percent for sleep apnea and sarcoidosis.  The Veteran has specifically contended that 50 percent is the correct rating for his sleep apnea, but that his sarcoidosis is a separate disability that warrants a separate rating of at least 30 percent.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2013; VA Form 21-4138, received in May 2015.


The Veteran's sleep apnea is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847.  Under DC 6847, a 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as CPAP.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

The Veteran's sarcoidosis is contemplated under 38 C.F.R. § 4.97, DC 6846.  Under DC 6846, a 30 percent rating is warranted for pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is warranted for pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits.  A 100 percent rating is warranted for cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

DC 6846 also provides that sarcoidosis may alternatively be rated as chronic bronchitis under DC 6600, or as extra-pulmonary involvement under the specific body system involved.  Under DC 6600, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent of the predicted value, FEV-1/FVC of 71 to 80 percent of the predicted value, or DLCO (SB) of 66 to 80 percent of the predicted value.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent of the predicted value, FEV-1/FVC of 56 to 70 percent of the predicted value, or DLCO (SB) of 56 to 65 percent of the predicted value.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted value, FEV-1/FVC of 40 to 55 percent of the predicted value, DLCO (SB) of 40 to 55 percent of the predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of the predicted value, FEV-1/FVC less than 40 percent of the predicted value, DLCO (SB) less than 40 percent of the predicted value, a maximum exercise capacity of less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or if outpatient oxygen therapy is required.  Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

Initially, the Board acknowledges the Veteran's contention that he is entitled to separate ratings for the sleep apnea and sarcoidosis.  Under 38 C.F.R. § 4.96(a), ratings under DCs 6600 through 6817 and DCs 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  Given this applicable regulatory provision, the Board finds that separate ratings may not be provided for the Veterans sleep apnea and sarcoidosis.  Specifically, sarcoidosis is rated under Diagnostic Code 6846 and sleep apnea is rated under Diagnostic Code 6847.  Both diagnostic codes are among those listed under 38 C.F.R. § 4.96(a) as precluded from being combined.  Thus, despite the possibility that those disabilities may present distinct manifestations, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate ratings for sarcoidosis and sleep apnea.  As such, in this decision, the Board will evaluate the Veteran's disability under both DCs 6846 and 6847, and will provide a single rating based on the predominant disability shown in the record.

Turning to the relevant evidence of record, a November 2010 private treatment records shows that the Veteran had been diagnosed with sarcoidosis and sleep apnea, and was being treated with CPAP.  The Veteran had no eye symptoms attributable to the sarcoidosis, had normal renal function, no history of nephrolithiasis, and was not under any active treatment for his sarcoid.

At a VA general medical examination in May 2011, the Veteran denied fevers, chills, malaise, night sweats, eye symptoms, sinusitis during the prior twelve-month period, neck symptoms, skin symptoms, and cardiac symptoms other than hypertension.  He endorsed past blepharoplasty due to redundant tissue, as well as hoarseness due to laryngeal nerve damage.  The Veteran reported symptoms related to sleep apnea of snoring and sleep disruption.  Upon examination, the Veteran had a normal eye examination aside from his status-post bilateral blepharectomy, a normal skin examination aside from surgical scar and foot fungus, a normal sinus examination, and a normal neck examination.  The Veteran showed no evidence of abnormal breath sounds, congestive heart failure, or pulmonary hypertension.  The VA examiner opined that the Veteran's sarcoidosis has no effect on his ability to work, and that the disability was an acute illness involving significant mediastinal lymphadenopathy and arthralgia followed by an acute attack of erythema nodosum that resolved, and that the sarcoidosis has receded and is essentially asymptomatic at this time.  The examiner further opined that the Veteran's sleep apnea does not have an effect on his ability to work or on his performance of usual daily activities.

VA treatment records include a December 2014 neurology note showing that the Veteran reported CPAP use with symptoms of snoring, awakening, gasping/choking, unrestful sleep, and morning headaches, and that CPAP retitration was planned.  A February 2015 sleep study shows that CPAP retitration was performed, and the Veteran was recommended gradual weight control and good sleep hygiene.  A June 2015 respiratory therapy consultation notes moderately severe obstructive ventilatory defect with reduced FVC, but significant improvement post bronchodilator.

The Veteran was provided a VA respiratory conditions (other than tuberculosis and sleep apnea) examination in June 2015.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported that his vocal cords have been damaged, and that the condition worsens at times.  He treats the condition by resting his voice and drinking water.  He also reported dry eyes, which started in 2008 or 2009, worsened after his eyelid surgery in 2009, and is relieved with artificial tears.  He further reported becoming out of breath, particularly when walking or biking.  The shortness of breath, along with his right hip disability and knee disabilities, require that he slow his pace after about ten minutes of walking.  He also reported chest pains, but noted that he did not recall chest pains in last couple of months since beginning physical therapy for a shoulder disability.  The Veteran denied skin problems, but endorsed night sweats and an inability to work more than two to four hours per day due to difficulty focusing.  The Veteran reported that the only treatment for the sarcoidosis was Symbicort.  The condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The VA examiner opined that the sarcoidosis does not impose any physiologic impairment, and that the Veteran does not have any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement that is medically attributable to the sarcoidosis.  The examiner attributed the Veteran's dry eyes to his blepharoplasty, and noted that there was no nexus of onset between the dry eyes and when the sarcoidosis was active.  The examiner attributed the Veteran's chest pain to anxiety and musculoskeletal etiologies, as the symptom appear to have resolved with treatment of those two issues.  The examiner further noted that there is no evidence of cor pulmonale, pulmonary hypertension, chronic respiratory failure requiring tracheostomy, progressive pulmonary disease, or weight loss, and that the Veteran did not report any neurologic or endocrine abnormalities.  The examiner noted that the Veteran's reported night sweats are a nonspecific symptom without clear etiology.  However, the examiner observed that the Veteran reported the night sweats were helped with meditation, indicating that it was unlikely that they are attributable to the sarcoidosis.

Pulmonary function testing conducted in conjunction with the June 2015 respiratory conditions examination revealed a DLCO of 80 percent of the predicted and post-bronchodilator readings of FEV-1 77 percent of the predicted value and FEV-1/FVC 100 percent of the predicted value.  The post-bronchodilator readings were greater than the pre-bronchodilator readings.

The Veteran was also provided a VA sleep apnea examination in June 2015.  The examiner reviewed the claims file, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran indicated that he underwent CPAP retitration in February 2015, but has not noticed a difference in his symptoms since then.  He reported that the gets about three hours of restful sleep per night and does not feel rested when he wakes.  He indicated that he did not perceive much change in the condition in the last five to six years.  The Veteran indicated that the condition does not require continuous medication but that he does use a CPAP machine.  He reported that the condition affects his ability to work in that it causes him to wake up feeling tired and to need a nap in the afternoon.  The condition also makes it difficult for him to focus.

In summary, the evidence of record shows that, throughout the rating period, the Veteran's sleep apnea has required use of a CPAP machine.  The evidence does not show that the Veteran's sleep apnea resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it required tracheostomy.  In fact, the June 2015 VA respiratory conditions examiner specifically opined that the Veteran's sleep apnea has not manifested in chronic respiratory failure or cor pulmonale, and has not required tracheostomy.  The Board affords great probative weight to this opinion, as the examiner reviewed the record, and the opinion is consistent with the other evidence of record and was based on the examiner's knowledge and experience as a physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  As such, the record does not demonstrate that the Veteran was entitled to a rating in excess of 50 percent for sleep apnea at any time during the rating period.

As to the Veteran's sarcoidosis, the Board again notes that a rating may be assigned for sleep apnea under DC 6847 or for sarcoidosis under DC 6846, but not both.  See 38 C.F.R. § 4.96(a).  For the Veteran to be entitled to a schedular rating in excess of 50 percent for sarcoidosis under DC 6846, the record would have to show pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits, cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  The record does not show that the requirements for a higher rating under DC 6846 have been met.  The June 2015 VA respiratory conditions examiner opined that the Veteran's sarcoidosis does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner also opined that there is no evidence of cor pulmonale, progressive pulmonary disease, or weight loss.  The examiner acknowledged that the Veteran reported night sweats, but opined that they are a nonspecific symptom without clear etiology, and are unlikely attributable to the sarcoidosis because they were helped with meditation.  The Board affords great probative weight to these opinions, as the examiner reviewed the record, and the opinions are consistent with the other evidence of record and was based on the examiner's knowledge and experience as a physician.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the record shows that it is less likely than not that the Veteran's night sweats are medically attributable to the Veteran's sarcoidosis.  In light of the above, the Board concludes that the record does not demonstrate that the Veteran was entitled to a rating in excess of 50 percent for sarcoidosis under DC 6846.

The Board has further considered whether the Veteran is entitled to a rating in excess of 50 percent for sarcoidosis under DC 6600, as directed under DC 6846.  The Board notes that DC 6600 is also among those listed under 38 C.F.R. § 4.96(a) as precluded from being combined.  Therefore, the Veteran may be assigned a rating under DC 6847 or DC 6600, but not both.  Under DC 6600, for the Veteran to be entitled to a schedular rating in excess of 50 percent, the record would have to show a FEV-1 or FEV-1/FVC of 40 to 55 percent of the predicted value, a DLCO of 40 to 55 percent of the predicted value, maximum oxygen consumption of 15 to 20 ml/kg/min, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  In this case, the only evidence relevant to the rating criteria under DC 6600 is the June 2015 pulmonary function testing results showing a DLCO of 80 percent of the predicted and post-bronchodilator readings of FEV-1 77 percent of the predicted value FEV-1/FVC 100 percent of the predicted value.  Such readings do not meet the requirements for a rating in excess of 50 percent under DC 6600.  The record does not show maximum oxygen consumption of 15 to 20 ml/kg/min, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  Accordingly, the Board concludes that the record does not demonstrate that the Veteran was entitled to a rating in excess of 50 percent for sarcoidosis under DC 6600.

The Board has also considered whether the Veteran is entitled to a rating in excess of 50 percent for sarcoidosis when rated for extra-pulmonary involvement under another diagnostic code for the specific body system involved, as directed under DC 6846.  In this case, the record does not show that the Veteran has extra-pulmonary involvement.  Specifically, the June 2015 VA respiratory conditions examiner opined that the sarcoidosis does not impose any physiologic impairment, and that the Veteran does not have any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement that is medically attributable to the sarcoidosis.  Furthermore, the examiner attributed the Veteran's dry eyes to his blepharoplasty, and noted that there was no nexus of onset between the dry eyes and when the sarcoidosis was active.  The examiner attributed the Veteran's chest pain to anxiety and musculoskeletal etiologies, as the symptom appeared to have resolved with treatment of those two issues.  The Board affords great probative weight to these opinions, as the examiner reviewed the record, and the opinions are consistent with the other evidence of record and was based on the examiner's knowledge and experience as a physician.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the evidence does not show that the Veteran's sarcoidosis is manifested in extra-pulmonary involvement such that a separate or higher rating is warranted under another diagnostic code for the specific body system involved.

The Board acknowledges the Veteran's contentions that he is entitled to a higher initial rating for the sleep apnea and sarcoidosis.  The Veteran is competent to report symptoms such as difficulty breathing and sleeping, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his sleep apnea and sarcoidosis, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate respiratory and sleep disorders, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran's disability under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.  When considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 50 percent was not warranted for sleep apnea and sarcoidosis at any time during the rating period.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for sleep apnea and sarcoidosis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sleep apnea and sarcoidosis with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported shortness of breath, disturbed sleep, and sleepiness during the day due to the sleep apnea and sarcoidosis.  Such symptoms are expressly contemplated in the schedular rating criteria under DCs 6846 and 6847.  The Board again notes that the law does not allow for the Veteran to be awarded separate ratings under DCs 6846 and 6847.  As such, the Board finds that the Veteran's respiratory and sleep symptoms are adequately contemplated under his single schedular rating under DC 6847.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

The Board therefore finds that the criteria for an initial disability rating in excess of 50 percent for the Veteran's sleep apnea and sarcoidosis have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's sleep apnea and sarcoidosis pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Osteoarthritis

The Veteran seeks an initial rating in excess of 10 percent for osteoarthritis of the right knee.  The Veteran has specifically contended that he is entitled to a rating of 20 percent due to irregular incapacitation, inability to obtain full motion, and the possibility that he may need a right knee replacement in the future.  See VA Form 9, received in February 2013.

Degenerative arthritis is rated under DC 5003, which instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5003 and 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the Board has carefully reviewed the medical treatment records.  The records show that the Veteran reported knee pain.  VA treatment records dated in August 2013 show that the Veteran reported walking two to three miles per day and completing a walk/run of two and a half miles each weekend.  A more recent VA treatment note dated in March 2015 shows that the Veteran had a steady gait and erect posture.  The records do not show that the Veteran has required the use of an assistive device for his right knee.  They do not contain any range-of-motion measurements for the right knee or any indication that the Veteran experiences instability of the right knee.  As such, the medical treatment records of record do not provide information relevant to rating the Veteran's service-connected right knee disability based on limited motion and/or instability.

The May 2011 VA general medical examination included an evaluation of the Veteran's right knee.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The examiner noted the Veteran's complaints of painful motion of the right knee.  The Veteran did not report flare-ups of the right knee symptoms.  On examination, the examiner observed clicking of the right knee during active range-of-motion testing.  The Veteran was able to flex his right knee to 130 degrees and extend his right knee to 0 degrees.  There was no additional functional loss upon repetitive use testing.  The examiner opined that the Veteran's osteoarthritis of the right knee has no effect on his ability to work or on his usual daily activities.

The Veteran was provided a VA knee and lower leg conditions examination in June 2015.  The June 2015 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported knee pain since approximately 2006.  He stated that he received some shoe inserts in 2006, which helped for a short time.  He reported bilateral knee pain that is symmetric, but that the right knee has more pain than the left.  He further reported that the pain is constant, moderate in severity, and grinding in nature.  The pain is severe when walking, and requires him to stop after walking fifteen minutes.  The functional impact of the right knee condition, as reported by the Veteran, is that the knees are "another distraction" that limits the amount of things he can do and limits the rate at which he can get things done.  In particular, they limit the amount he can drive.  The Veteran did not report flare-ups in his symptoms.  He did not report using an assistive device for the right knee condition.  Upon examination, the Veteran was able to flex his right knee to 95 degrees and extend his right knee to 0 degrees.  The Veteran showed evidence of pain with weight bearing and localized tenderness or pain on palpation of the right knee joint.  The Veteran also had crepitus of the right knee.  The Veteran had no additional functional loss or range-of-motion loss upon repetitive use testing, and the examiner opined that the Veteran would not be significantly limited by pain, weakness, fatigability, or incoordination in the right knee with repeated use over time.  The Veteran had five out of five strength in both flexion and extension of the right knee.  In addition, he had no ankylosis of the right knee or history of or current instability or recurrent subluxation of the right knee.  The examiner opined that the Veteran's right knee condition would require him have a sit to stand work station for sedentary and/or light duty work.  The examiner also noted that the Veteran walked with a slight limp, but that it was unclear which of the Veteran's joints resulted in the limp.

Throughout the rating period, the Veteran's service connected right knee disability has been rated as 10 percent disabling under DC 5003 based on X-Ray evidence of degenerative arthritis along with limitation of motion of the joint that is noncompensable under the relevant diagnostic codes.  The Board finds that the record does not reflect that the Veteran's service-connected right knee disability warranted a rating in excess of 10 percent under DC 5003 or higher or separate ratings under the other relevant diagnostic codes at any time during the rating period.  Specifically, under DC 5257, a separate compensable rating is warranted for recurrent subluxation or lateral instability that is at least slight in severity; however, the Veteran has not demonstrated recurrent subluxation or lateral instability of the right knee at any time during the rating period.  The June 2015 VA knee and lower leg conditions examiner examined the Veteran and reviewed the record, and found no evidence of instability currently or at any time during the rating period.  In addition, under DC 5260, a compensable rating is warranted for flexion of the knee limited to 60 degrees.  The Veteran has not had flexion limited to 60 degrees or greater at any time during the rating period.  Rather, his most limited, objectively measured flexion of the right knee was to 95 degrees at the June 2015 VA knee and lower leg conditions examination.  Furthermore, under DC 5261, a compensable rating is warranted for extension of the knee limited to 10 degrees.  However, the Veteran has not demonstrated limited extension of the right knee at any time during the rating period.  At both the May 2011 VA general medical examination and the June 2015 VA knee and lower leg conditions examination, the Veteran was able to extend his right knee to 0 degrees, which is considered normal motion under 38 C.F.R. § 4.71a, Plate II, and does not warrant a compensable rating under DC 5261.

Under DC 5003, a 10 percent rating is warranted for each major joint that demonstrates a limited range of motion that is noncompensable under DCs 5260 and 5261.  In this case, the Veteran has demonstrated limited flexion of the right knee, which is considered a major joint, throughout the rating period.  As such, a 10 percent rating has been warranted for the osteoarthritis of the right knee throughout the rating period.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of the right knee.  Rather, the record shows that the Veteran continues to be independent in his activities of daily living, has not required hospitalization or been prescribed bed rest due to the right knee disability, and has not required the use of an assistive device for the right knee disability.  Furthermore, the Veteran did not report flare-ups in the service-connected right knee disability at either the May 2011 VA general medical examination or the June 2015 VA knee and lower leg conditions examination.  As such, the record does not show that a 20 percent rating was warranted under DC 5003 for the service-connected right knee disability at any time during the rating period.

The Board has considered whether the Veteran is entitled to a higher or separate rating under the other diagnostic codes relating to disabilities of the knees and legs.  There is no indication of ankylosis of the right knee, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran did not report flare-ups in the service-connected right knee disability at either the May 2011 VA general medical examination or the June 2015 VA knee and lower leg conditions examination.  Furthermore, the Veteran did not demonstrate additional functional loss upon repetitive use testing at either of those VA examinations, and neither of those VA examiners opined that the Veteran would have additional functional loss upon repetitive use over time.  In fact, the June 2015 VA knee and lower leg conditions examiner opined that the Veteran would not have additional functional loss upon repetitive use over time.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 10 percent was warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent disability rating, and that an initial rating in excess of 10 percent is not warranted at any time during the rating period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that he is entitled to a higher initial rating for the osteoarthritis of the right knee.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his osteoarthritis of the right knee, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.  When considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 10 percent for osteoarthritis of the right knee was not warranted at any time during the rating period.

As to the Veteran's contention that he is entitled to a higher rating because he may require a right knee replacement at some point in the future, the Board notes that disability ratings are assigned based on levels of disability demonstrated in the medical record and/or on examination.  See 38 C.F.R. § 4.1.  In this case, the Veteran has not argued, and the record does not show, that he has undergone right knee replacement surgery.  Therefore, the Veteran cannot be awarded a higher or additional rating based on right knee replacement.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for osteoarthritis of the right knee.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's osteoarthritis of the right knee with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported knee pain that limits his ability to be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for the Veteran's osteoarthritis of the right knee have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's osteoarthritis of the right knee pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Osteoarthritis of the Right Hip, Status-Post Arthroplasty

The Veteran seeks an initial rating for osteoarthritis of the right hip, status-post arthroplasty, in excess of 10 percent prior to February 18, 2011; in excess of 30 percent from April 1, 2012, to July 27, 2015; and in excess of 50 percent from July 28, 2015.  The Veteran has specifically contended that he is entitled to a rating of 50 percent due to pain, difficulty walking, and inability to run following his right hip arthroplasty surgery.  See VA Form 9, received in February 2013; VA Form 21-4138, received in May 2015.

The record shows that the Veteran underwent right hip total arthroplasty on February 18, 2011.  Prior to the surgery, the Veteran's service-connected right hip disability was rated under 38 C.F.R. § 4.71a, DC 5003, which instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45.

Limitation of motion of the hip is rated under 38 C.F.R. § 4.71a, DCs 5251, 5252, and 5253.  Under DC 5251, a 10 percent rating is warranted for extension of the hip limited to 5 degrees.  Under DC 5252, a 10 percent rating is warranted for flexion of the hip limited to 45 degrees; a 20 percent rating is warranted for flexion of the hip limited to 30 degrees; a 30 percent rating is warranted for flexion of the hip limited to 20 degrees; and a 40 percent rating is warranted for flexion of the hip limited to 10 degrees.  Under DC 5253, a 10 percent rating is warranted for limited rotation such that the individual cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limited abduction such that the individual cannot cross the legs; and a 20 percent rating is warranted for limited abduction such that motion is lost beyond 10 degrees.

Since the date of the Veteran's right hip total arthroplasty, February 18, 2011, the Veteran's service-connected right hip disability has been rated under 38 C.F.R. § 4.71a, DC 5054, for hip replacement (prosthesis).  Under DC 5054, a 100 percent rating is awarded for one year following implantation of prosthesis.  After one year following implantation of prosthesis, a 30 percent minimum rating is provided; a 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent rating is warranted where there are markedly severe residual weakness, pain or limitation of motion; and a 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "moderately severe" and "markedly severe" as used under Diagnostic Code 5054 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

Medical treatment records dated prior to the Veteran's separation from active service include an orthopedic consultation note dated in August 2010, approximately one month prior to the Veteran's separation from active service and the beginning of the rating period, which shows that the Veteran reported right hip pain that had improved some since an intra-articular injection administered in June 2010.  The Veteran reported pain with activity such as running, golfing, and prolonged walking.  The pain was localized in the area of the groin and lateral hip.  On examination, there was some tenderness over the greater trochanter, but there was no tenderness over the anterior superior iliac spine or pubic symphysis.  The Veteran had right hip flexion to 90 degrees, internal rotation of 10 degrees, and external rotation of 45 degrees.  He had positive Faber test and impingement test for pain, as well as decreased range of motion.  His right leg was neurovascularly intact distally.  An X-Ray revealed acetabular osteophytes and calcification of the labrum, as well as a cam lesion of the femoral head and neck junction.  He was diagnosed with right hip femoral acetabular impingement with arthritis.  He voiced interest in right hip arthroscopy, which the attending physician felt was reasonable.

Later in August 2010, the Veteran underwent right hip arthroscopy with labral debridement, chondroplasty, and femoral neck osteo chondroplasty.  In October 2010, the Veteran reported minimal pain.  He ambulated well without an assistive device, had no significant limp, was neurovascularly intact, and had a negative straight leg raise.  He had decreased internal rotation of the right hip with minimal discomfort on range of motion.  It was recommended that he wean himself off of Percocet, but continue Celebrex, engage in low-impact activity, and attend outpatient therapy three times per week.

The Veteran then underwent physical therapy.  The physical therapy notes do not include any specific range of motion measurements for the right hip, but do document the Veteran's continued reports of painful motion.  A physical therapy daily progress note dated January 11, 2011, documents that the Veteran reported sharp pain in the hips despite having excellent compliance with his exercises.  Upon examination, the Veteran had pain with all end range motions, but significant pain with internal rotation.  The therapist noted that the Veteran was getting more pain despite slow progression of the therapy over the previous month, and that it "would be a good time" to meet with his doctor to determine whether the physical therapy should be continued.  On January 28, 2011, the Veteran met with his doctor.  Following a discussion of the Veteran's options with regard to the right hip, the Veteran indicated that he wished to proceed with right total hip replacement.  On February 18, 2011, the Veteran underwent cementless right total hip arthroplasty.

In February 2012, the Veteran was seen for a recheck of his right hip, one year status-post arthroplasty.  At the visit, the Veteran reported constant achiness, mainly over the greater trochanter.  He also reported pain, which worsened with prolonged sitting and walking.  During the visit, the Veteran ambulated well without assistive device.  However, he reported that he limps at times, especially at the end of the day.  X-Rays showed a stable right total hip replacement in good position, but that there was some mild heterotopic bone in the lateral greater trochanteric area where he had some point tenderness.  The Veteran received a cortisone injection, and was advised to continue with Celebrex and return in one year.

Private and VA treatment records dated since April 1, 2012, include an August 2013 VA treatment note in which the Veteran reported walking two to three miles per day and completing a walk/run of two and a half miles each weekend.  A more recent VA treatment note dated in March 2015 shows that the Veteran had a steady gait and erect posture.  They show that at times the Veteran has reported pain associated with his right hip.  The records do not show that the Veteran has required the use of an assistive device for his right hip.  They do not contain any range-of-motion measurements for the right hip.

The Veteran was provided a VA hip and thigh conditions examination in July 2015.  The VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported right hip pain, especially with moving.  The right hip aches frequently with sitting and standing.  He reported that the pain is aggravated by walking over fifteen minutes and is stabbing in nature.  He did not report flare-ups in symptoms.  The VA examiner diagnosed the Veteran with osteoarthritis of the right hip since 2010, right hip joint replacement in 2011, and trochanteric pain syndrome of the right side since 2012.  Upon examination, the Veteran had right hip flexion to 60 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 20 degrees, external rotation to 35 degrees, and internal rotation to 30 degrees.  The Veteran's adduction was not limited such that he could not cross his legs.  The Veteran exhibited pain on all motions, and there was objective evidence of localized tenderness or pain on palpation of the anterior hip and trochanter.  The Veteran did not have additional functional loss following repetitive use testing.  However, the examiner opined that the Veteran would experience additional functional loss over time such that, due to pain and fatigue, his right hip flexion would be limited to 60 degrees, extension would be limited to 20 degrees, abduction would be limited to 30 degrees, adduction would be limited to 20 degrees, external rotation would be limited to 35 degrees, and internal rotation would be limited to 30 degrees.  The Veteran did not have right leg muscle atrophy, ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner opined that the Veteran experiences moderately severe surgical residuals of weakness, pain, or limitation of motion, and that the service-connected right hip disability would prevent the Veteran from performing strenuous physical activity, repetitive bending, prolonged sitting, prolonged walking, and prolonged standing.  However, the examiner opined that it is likely that the Veteran could perform sedentary work at a sit-to-stand workstation or light duty in spite of the right hip condition.

Prior to February 18, 2011, the date of the Veteran's right hip arthroplasty surgery, the Veteran's osteoarthritis of the right hip was rated under DC 5003 based on X-Ray evidence of degenerative arthritis along with limitation of motion of the joint that is noncompensable under the relevant diagnostic codes.  The Board finds that the record does not reflect that the Veteran's service-connected right hip disability warranted a rating in excess of 10 percent under DC 5003 or higher or separate ratings under the other relevant diagnostic codes prior to February 18, 2011.  Specifically, under DC 5251, a compensable rating is warranted for extension of the hip limited to 5 degrees.  The Veteran did not exhibit such limitations in the medical records dated prior to February 18, 2011, and in proximity to the rating period.  Under DC 5252, a compensable rating is warranted for flexion of the hip limited to 45 degrees.  The Veteran has not had right hip flexion limited to 45 degrees or less at any time during the rating period.  Rather, his most limited, objectively measured right hip flexion dated prior to February 18, 2011, and in proximity to the rating period was to 90 degrees in the August 2010 medical treatment record.  Furthermore, under DC 5253, a compensable rating is warranted for limited rotation of the thigh such that the individual cannot toe-out the affected leg more than 15 degrees, limited abduction of the thigh such that the individual cannot cross the legs, or for limited abduction of the thigh such that motion is lost beyond 10 degrees.  The Veteran did not exhibit such limitations in the medical records dated prior to February 18, 2011, and in proximity to the rating period.

Under DC 5003, a 10 percent rating is warranted for each major joint that demonstrates a limited range of motion that is noncompensable under DCs 5251, 5252, and 5253.  In this case, in the August 2010 medical treatment record, the Veteran demonstrated limited flexion of the right hip, which is considered a major joint.  As such, a 10 percent rating was warranted for the osteoarthritis of the right hip prior to February 18, 2011.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of the right hip.  Rather, the record shows that, prior to February 18, 2011, the Veteran was independent in his activities of daily living, did not required hospitalization and was not prescribed bed rest due to the right hip disability, and did not required the use of an assistive device for the right hip disability.  Furthermore, the Veteran did not report flare-ups in the service-connected right hip disability.  As such, the record does not show that a 20 percent rating was warranted under DC 5003 for the service-connected right hip disability at any time prior to February 18, 2011.

The Board has considered whether the Veteran was entitled to a higher or separate rating for the right hip disability prior to February 18, 2011, under the other diagnostic codes relating to disabilities of the hip and thigh.  There is no indication in the record of right leg ankylosis, flail joint, or impairment of the femur.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5250, 5254, and 5255.

The Veteran was granted a 100 percent rating under DC 5054 for the period from February 18, 2011, through March 30, 2012.  As noted above, DC 5054 provides that a 100 percent rating should be awarded for one year following implantation of prosthesis.  The Board finds that the 100 percent rating awarded from February 18, 2011, through March 30, 2012, is appropriate.  The Veteran has not argued, and the record does not show, that 100 percent rating should be extended beyond March 30, 2012, which is the last day of the first full month following one year from the right total hip replacement surgery.  Moreover, the regulations do not provide any basis for such an extension.  Furthermore, the Veteran has not alleged, and the record does not show, that he is entitled to a temporary total disability rating based on hospitalization or convalescence for treatment of the service-connected right hip disability under the provisions of 38 C.F.R. §§ 4.29 and 4.30.

The Board notes that the Veteran was awarded special monthly compensation based on housebound criteria being met from February 18, 2011, to April 1, 2012.  See Rating Decision dated October 28, 2013.  The Veteran did not submit a timely notice of disagreement as to any aspect of that decision.  Therefore, the decision is not on appeal, and the Board need not consider the issue of entitlement to special monthly compensation based on housebound status for the period from February 18, 2011, to April 1, 2012.  See 38 C.F.R. §§ 20.200 and 20.201.

The medical evidence of record dated from April 1, 2012, shows that the Veteran has experienced moderately severe residuals of weakness, pain, and limitation of motion since that date.  Specifically, when the Veteran was seen in February 2012 one year status-post right hip arthroplasty, he reported constant achiness, mainly over the greater trochanter, which worsened with prolonged sitting and walking.  Furthermore, he reported that he limps at times, especially at the end of the day.  Examination revealed some point tenderness.  In subsequent medical treatment records, the Veteran continued to report symptoms of pain and fatigue.  At the July 2015 VA hip and thigh conditions examination, the Veteran had limited, painful motion.  The examiner opined that the Veteran has additional functional loss over time due to pain and fatigue, and that the Veteran experiences moderately severe surgical residuals of weakness, pain, and limitation of motion.  The Board affords great weight to the July 2015 VA hip and thigh conditions examiner's opinion that the Veteran's post-surgical residuals are moderately severe in nature as the examiner provided that opinion based on a review of the record, on an in-person examination of the Veteran, and on her knowledge and expertise as a physician.  See Prejean, 13 Vet. App. at 448-49.  In that regard, the Board observes that the examiner's opinion appears to be based on the Veteran's diagnosis of right hip trochanteric pain syndrome, which the examiner found to be applicable back to 2012.  As such, the Board finds that the examiner's opinion indicates that the Veteran's post-surgical residuals have been of a moderately severe degree since at least February 2012 when the Veteran reported constant achiness, mainly in the greater trochanter area, and point tenderness.  Therefore, the Board finds that the Veteran has been entitled to a rating of 50 percent, and no higher, since April 1, 2012, based on moderately severe residuals of weakness, pain, and limitation of motion following prosthetic replacement of the right hip.

The Board notes that the Veteran has specifically contended that, since April 1, 2012, he has been entitled to a 50 percent rating for the residuals of his right hip replacement.  See VA Form 9, received in February 2013; VA Form 21-4138, received in May 2015.  However, the Board does not interpret the Veteran's contentions as limiting the scope of his appeal.  As such, the Board will continue its analysis, and will provide reasons and bases as to its finding that the Veteran is not entitled to a rating in excess of 50 percent since April 1, 2012, for osteoarthritis of the right hip, status-post arthroplasty.

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for osteoarthritis of the right hip, status-post arthroplasty, at any time since April 1, 2012.  Initially, the Board notes that DCs 5251, 5252, and 5253 do not provide for ratings in excess of 50 percent.  Therefore, the Veteran cannot be awarded a schedular rating in excess of 50 percent or an additional rating under those codes.


As to DC 5054, a 70 percent rating is warranted for markedly severe residuals of weakness, pain, or limitation of motion following implantation; and a 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches following implantation.  As noted above, in determining when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  In this case, the Board has determined that the Veteran's right hip arthroplasty residuals are moderately severe and not markedly severe based on a review of the relevant medical evidence of record and on the July 2015 VA hip and thigh condition examiner's opinion that the residuals are moderately severe.  The Board assigns great probative value to the examiner's opinion for the reasons discussed above.  As such, the Board has evaluated all evidence and ensured an equitable and just decision in characterizing the Veteran's post-operative residuals as moderately severe.  The record does not show that that the Veteran has had markedly severe post-operative residuals at any time since April 1, 2012.  Furthermore, the record does not show that the Veteran has required the use of crutches or any other assistive device following implantation of the prosthesis.  Accordingly, the record does not show that the Veteran's right hip symptomatology has more closely approximated the criteria for a rating in excess of 50 percent under DC 5054 at any time since April 1, 2012.

The Board has also considered whether the Veteran is entitled to additional separate ratings under DCs 5003, 5251, 5252, and/or 5253.  However, those codes provide ratings based on pain and limited motion.  Pain and limited motion are expressly contemplated under DC 5054.  The Veteran's pain and limited motion of the right hip are therefore expressly contemplated in his 50 percent rating under DC 5054.  As such, awarding additional ratings under DCs 5003, 5251, 5252, and/or 5253 would constitute impermissible pyramiding because such action would result in the Veteran receiving two ratings based on the same manifestations of disability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259 (1994).  Accordingly, the Board finds that the Veteran is not entitled to additional or separate ratings for the osteoarthritis of the right hip, status-post arthroscopy, under DCs 5003, 5251, 5252, and/or 5253 at any time since April 1, 2012.

The Board has further considered whether the Veteran is entitled to a higher or separate rating for the right hip disability at any time since April 1, 2012, under the other diagnostic codes relating to disabilities of the hip and thigh.  However, there is no indication that the Veteran has experienced ankylosis of the right hip, flail joint of the right hip, or impairment of the right femur.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5250, 5254, and 5255.

To the extent that the Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to February 18, 2011, and in excess of 50 percent from April 1, 2012, for the osteoarthritis of the right hip, status-post arthroplasty, the Board again acknowledges that the Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to higher initial ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his osteoarthritis of the right hip, status-post arthroplasty, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  Therefore, in assigning the disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  When considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 10 percent for osteoarthritis of the right hip, status-post arthroplasty, was not warranted at any time prior to February 18, 2011.  The probative evidence further shows that an initial rating of 50 percent, but no higher, was warranted since April 1, 2012.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for osteoarthritis of the right hip, status-post arthroplasty.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right hip pain that limits his ability to be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  Diagnostic Codes 5003 and 5054, under which the Veteran's service-connected right hip disability has been rated, expressly contemplate pain and loss of motion.  In addition, for disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for the Veteran's osteoarthritis of the right hip, status-post arthroplasty, were not met at any time prior to February 18, 2011, the date of his right hip arthroplasty surgery.  The Board further finds that the criteria for an initial rating of 50 percent, but no higher, were met from April 1, 2012, the day after the Veteran last met the criteria for the statutory one-year total rating following hip prosthetic replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  As the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to February 18, 2011, and in excess of 50 percent from April 1, 2012, for the service-connected osteoarthritis of the right hip, status-post arthroplasty, the 

claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  The Veteran has specifically contended that he is entitled to a rating of 30 percent based on flexion limited to 15 degrees.  See VA Form 9, received in February 2013; see also VA Form 21-4138, received in May 2015.

The Veteran's degenerative joint disease of the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under DC 5242, degenerative arthritis of the spine is rated under DC 5003 or under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  For purposes of DC 5003, the lumbar vertebrae are considered a group of minor joints.  See 38 C.F.R. § 4.45.

The Veteran's degenerative joint disease of the lumbar spine may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note 1 for Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board has carefully reviewed the medical treatment records.  The records show that the Veteran has reported back pain.  In February 2012, the Veteran reported to VA treatment providers that he had no current back pain, but occasionally does experience back pain.  VA treatment records dated in February 2013 document the Veteran's complaints of back spasm and pain over the prior weekend with some numbness down the left leg.  VA treatment records dated in August 2013 show that the Veteran reported walking two to three miles per day and completing a walk/run of two and a half miles each weekend.  A more recent VA treatment note dated in March 2015 shows that the Veteran had a steady gait and erect posture.  The records do not show that the Veteran has required the use of an assistive device due to his degenerative joint disease of the lumbar spine at any time during the rating period.  They do not contain any range-of-motion measurements for the lumbar spine or any indication that the Veteran experiences incapacitating episodes due to intervertebral disc syndrome.  As such, the medical treatment records of record do not provide information relevant to rating the Veteran's service-connected degenerative joint disease of the lumbar spine based on limited motion or incapacitating episodes.

The May 2011 VA general medical examination included an evaluation of the Veteran's lumbar spine.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported pain and stiffness related to his service-connected low back disability.  The examiner indicated that the Veteran had no incapacitating episodes due to intervertebral disc syndrome within the prior twelve-month period.  The Veteran did not report flare-ups in the symptoms of his spinal disease.  The Veteran required no assistive device for walking.  He had a gait that was initially antalgic upon rising from the chair due to his recent right hip surgery, but that became normal as he continued down the hallway.  Upon examination, the Veteran had five out of five muscle strength on all testing.  The Veteran had negative straight leg tests.  The Veteran was able to forward flex to 90 degrees, extend to 25 degrees, rotate left to 30 degrees, rotate right to 35 degrees, laterally flex left to 40 degrees, and laterally flex to the right 40 degrees.  The Veteran did not exhibit pain on motion.  The Veteran had normal reflexes and a normal motor examination.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, and opined that the disability does not have an effect on the Veteran's ability to work or perform usual daily activities.

The Veteran was provided a VA thoracolumbar spine conditions examination in September 2011.  At the examination, the Veteran was able to forward flex to 90 degrees, extend to 5 degrees, rotate bilaterally to 15 degrees, and laterally flex bilaterally to 25 degrees.  The Veteran reported tightness, but there was no objective evidence of pain during range-of motion testing.  The Veteran had no decline in range of motion after repetitive use of the thoracolumbar spine.

The Veteran was provided another VA thoracolumbar spine conditions examination in July 2015.  The VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  At the examination, the Veteran reported constant seven out of ten low back pain that is aggravated by golfing, walking any distance, and standing or sitting for over 15 to 30 minutes.  He stated that the low back pain causes sleep disturbances and limits his ability to drive because it also causes him to lose focus of what he is doing.  He denied flare-ups in his low back symptoms.  Upon examination, the Veteran had 65 degrees of forward flexion; 20 degrees of extension; 25 degrees of right lateral flexion; 25 degrees left lateral flexion; 30 degrees of right rotation; and 30 degrees of left rotation.  The examiner noted that, during the examination, the Veteran was able to sit in a chair with the lumbar spine flexed to 90 degrees and was able to rise from a supine position by rolling to his side and sitting up unassisted.  The examiner opined that such limited motion would make it difficult to do activities such as picking up items from the floor.  The examiner also noted that there was pain on all motions that causes functional loss.  However, upon repetitive use testing, the Veteran did not have any additional loss in function or range of motion, and the examiner opined that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over time.  The Veteran had muscle spasm and localized tenderness that does not result in abnormal gait or abnormal spinal contour.  The Veteran had reduced hip flexion strength, which the examiner attributed to the Veteran's bilateral hip pain, but otherwise had normal muscle strength and deep tendon reflexes.  The Veteran was negative for radicular pain and other neurologic abnormalities relating to the lumbar spine, and for ankylosis of the spine.  The examiner found that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner further found that the Veteran's back pain would result in an inability to perform strenuous physical jobs requiring extensive walking, bending, and lifting, but that the Veteran likely could engage in sedentary work at a sit-to-stand work station despite his low back symptoms.

Throughout the rating period, the Veteran's service-connected low disability has been rated as 10 percent disabling under DCs 5242 and 5003 based on X-Ray evidence of degenerative arthritis along with limitation of motion of the joint that is noncompensable under the relevant diagnostic codes.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability warranted a rating in excess of 10 percent under DCs 5003, 5242, and 5243.  Specifically, the General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran's most limited thoracolumbar spine range-of-motion measurements were at the July 2015 VA thoracolumbar spine conditions examination, where he had forward flexion to 65 degrees and a combined range of motion of 195 degrees.  Such measurements do not warrant a higher rating under DC 5242.  Furthermore, at no time during the rating period has the Veteran exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's degenerative joint disease of the lumbar spine has also did not warranted a 40 percent, 50 percent, or 100 percent rating under DC 5242 at any time during the rating period because the Veteran did not exhibit unfavorable or favorable ankylosis of the spine.  In addition, at no time during the rating period was the Veteran entitled to a higher rating under DC 5243 because the evidence does not show that he has experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, DC 5243, Note 1.

Under DC 5003, a 10 percent rating is warranted for each group of minor joints that demonstrates a limited range of motion that is noncompensable under DCs 5242 and 5423.  In this case, the Veteran has demonstrated limited, painful motion of the lumbar spine, which is considered a minor joints group, throughout the rating period.  As such, a 10 percent rating has been warranted for the degenerative joint disease of the lumbar spine throughout the rating period.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more minor joint groups or major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of the lumbar spine symptoms.  Rather, the record shows that the Veteran continues to be independent in his activities of daily living, has not required hospitalization or been prescribed bed rest due to the low back disability, and has not required the use of an assistive device for the low back disability.  Furthermore, the Veteran did not report flare-ups in the service-connected low back disability at the May 2011 VA general medical examination, the September 2011 VA thoracolumbar spine conditions examination, or the July 2015 VA thoracolumbar spine conditions examination.  As such, the record does not show that a 20 percent rating was warranted under DC 5003 for the service-connected low back disability at any time during the rating period.

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  The Veteran did not report flare-ups in the service-connected low back disability at the May 2011 VA general medical examination, the September 2011 VA thoracolumbar spine conditions examination, or the July 2015 VA thoracolumbar spine conditions examination.  Furthermore, the Veteran did not demonstrate additional functional loss upon repetitive use testing at any of those VA examinations.  The Board acknowledges that the July 2015 VA thoracolumbar spine conditions examiner opined that the Veteran's low back pain causes functional loss.  However, the examiner also noted that the Veteran did not have any additional functional loss upon repetitive use testing, and opined that the Veteran would not have additional functional loss over time due to pain, weakness, fatigability, or incoordination.  Accordingly, the July 2015 VA thoracolumbar spine conditions examiner's statements, in aggregate, demonstrate that the Veteran has functional loss due to the low back pain, but that he does not have additional functional loss due to the low back pain beyond that reflected in the range-of-motion measurements.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 10 percent was warranted at any time during the rating period.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected degenerative joint disease of the lumbar spine.  See Mitchell, 25 Vet. App. 32.  Therefore, the Veteran's pain and any functional loss of the low back are encompassed by the 10 percent disability rating, and an initial rating in excess of 10 percent for the degenerative joint disease of the lumbar spine is not warranted at any time during the rating period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that he is entitled to a higher initial rating for the degenerative joint disease of the lumbar spine.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his degenerative disc disease of the lumbar spine, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  The Board also notes that the record does not demonstrate that the Veteran's forward flexion is limited to 15 degrees, as alleged by the Veteran.  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.  When considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine was not warranted at any time during the rating period.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for degenerative joint disease of the lumbar spine.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative joint disease of the lumbar spine with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported low back pain that limits his ability to be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.

In that regard, the Board acknowledges that the Veteran reported to the July 2015 VA thoracolumbar spine examiner that his low back pain causes sleep disturbance.  The rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, as summarized above, do not contemplate such a symptom.  However, the Veteran's disturbed sleep has been medically attributed by VA examiners to his service-connected sleep apnea and sarcoidosis, and is expressly contemplated and compensated for under the diagnostic codes for that disability.  Therefore, the Veteran is compensated for that manifestation.  Moreover, although the Veteran is competent to report experiencing sleep disturbance, he is not competent to attribute such symptom to the service-connected low back disability at issue, as opposed to other disabilities, because such is a complex medical matter which does not lend itself to lay opinion.  The Veteran has not been shown to have had any medical training.  Thus, the Board affords greater probative weight to VA examiners medical opinions, which attribute the sleep disturbances to sleep apnea and sarcoidosis.  As the Veteran's sleep disturbance has been clinically distinguished from manifestations of the service-connected low back disability and is contemplated in the disability rating assigned for the service-connected sleep apnea and sarcoidosis, it is not for consideration in rating the service-connected low back disability.  Thus, the evidence does not present such an exceptional disability picture that the available schedular rating criteria for the Veteran's degenerative joint disease of the lumbar spine are inadequate.  See Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's degenerative joint disease of the lumbar spine pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Extra-Schedular Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for sleep apnea and sarcoidosis is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right hip prior to February 18, 2011, is denied.

Entitlement to an initial rating of 50 percent, but no higher, for osteoarthritis of the right hip, status-post arthroplasty, is granted from April 1, 2012, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for higher initial disability ratings.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Complete any necessary development in view of the Veteran's response to the above notification letter, to include the scheduling of any additional VA examinations deemed warranted.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


